DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/04/2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that “the target wheel 20” of Walters is not a flywheel of a drivetrain, the examiner respectfully agrees. However, the examiner respectfully submits that Hagari teaches detecting the angular position of the flywheel coupled to the engine drivetrain. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, It’s unclear whether “a flywheel”, in line 7, refers to “a flywheel”, in line 2. Similarly, it’s unclear whether “a drivetrain” in line 7 refers to the “a drivetrain” in line 2. Further clarification is respectfully requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. Pat. No. 7,530,261) (hereafter Walters) in view of Hagari et al. (U.S. Pat. No. 10,215,111) (hereafter Hagari).
Regarding claim 1, Walters teaches a system for measuring engine torque, the system comprising: 
a sensor (i.e., sensor 22) (see Fig. 1) that is configured to detect gear teeth of the flywheel (i.e., target wheel 20) (see Fig 1) moving past the sensor to provide a sequence of pulses comprising amplitude peaks which occur due to the gear teeth moving past the sensor (i.e., the target wheel 22 provides a rising edge in the output signal every 6 degrees) (see Fig. 1), wherein sequentially adjacent pulses define pulse times therebetween;  
a computational device is configured to:
a) determine N discreet flywheel speeds by dividing an angular distance between adjacent teeth by the pulse times (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); 
b) determine an average flywheel speed ω for the N flywheel speeds (i.e., the basic speed equation) (see equation (1)); 
c) determine a speed variation array by determining a difference between each discreet flywheel speed and the average flywheel speed ω (i.e., Speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); 
d) determine a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to the engine cycle frequency is dependent on the length of the period of the DFT) (see Column 11, lines 15-32); 
e) determine an average of the values of the sine array (see equation (9)); 
f) determine a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)); 
g) determine an average of the values of the cosine array (see equation (8));
h) determine an amplitude of an angular acceleration of the flywheel (i.e., ak is the amplitude of the DFT at the kth harmonic) (see equations (6) and (7)); First Named Inventor : Muralidhar Ghantasalabut does not explicitly teach a drivetrain control unit.
Regarding the drivetrain control unit, Hagari teaches measuring engine torque in a motor vehicle having an engine (i.e., engine 1) (see Fig. 1) that transfers torque through a flywheel to a drivetrain of the vehicle (i.e., flywheel 27) (see Fig. 1)Appln. No.: 16/807,553; a drivetrain including a transmission, a flywheel (i.e., flywheel 27) (see Fig. 1), and a drivetrain control unit (i.e., controller 50) (see Fig. 1); a computational device operably connected to the drivetrain control unit (i.e., the controller 50 is provided with control units of angle information calculation unit 51, a torsional torque calculation unit 52, a cylinder internal pressure estimation unit 53) (see Column 6, line 24, to Column 7, line 39), Page:6 wherein at least one of the computational device and the drivetrain control unit is further configured to determine an engine torque on the flywheel utilizing the angular acceleration of the flywheel (i.e., the cylinder internal pressure estimation unit 53 calculates the combustion gas pressure torque Tb which was produced by combustion based on the crank angle acceleration αd and the like, with consideration of the torsional vibration torque ΔTt calculated by the torsional torque calculation unit 52, and estimates the cylinder internal pressure Pcylb of the combustion cylinder based on the combustion gas pressure torque Tb and the like) (see Column 15, line 18, to Column 20, line 53); and wherein the drivetrain control unit is configured to utilize the engine torque to control shifting of the transmission (i.e., the controller 50 calculates a fuel injection amount, an ignition timing and the like, based on inputted output signals and the like from the various kinds of sensors and then performs driving control of the injector 13, the ignition coil 16 and the like. Based on the output signal of the accelerator position sensor 26 and the like, the controller 50 calculates a demanded output torque of the internal combustion engine 1 by the driver, and then controls the throttle valve 4 and the like so that an intake air amount for realizing the demanded output torque is obtained) (see Column 6, line 24, to Column 7, line 39). In view of the teaching of Hagari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the drivetrain control unit in order to improve the fuel consumption performance and the emission performance of the internal combustion engine.
Regarding claim 2, Walters teaches that the computational device is configured to repeat steps a) - h) to determine a plurality of angular accelerations of the flywheel (see Column 11, lines 15-32). 
Regarding claim 8, Walters teaches a method o
the sensor (i.e., sensor 22) (see Fig. 1) providing an output signal having a plurality of pulses comprising amplitude peaks and pulse times between adjacent amplitude peaks (i.e., the target wheel 20 provides a rising edge in the output signal every 6 degrees) (see Fig. 1); 
utilizing one or more computational devices (i.e., control unit 34) (see Fig. 1) to: 
a) determine N discreet flywheel speeds by dividing an angular distance between adjacent teeth by the pulse times (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); 
b) determine an average flywheel speed w for the N discreet flywheel speeds (i.e., the basic speed equation) (see equation (1)); 
c) determine a speed variation array by determining a difference between each discreet flywheel speed and the average flywheel speed ω (i.e., Speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); 
d) determine a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array (i.e., n represents the nth speed point) (see Column 6, lines 1-23) and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to the engine cycle frequency is dependent on the length of the period of the DFT) (see Column 11, lines 15-32); 
e) determine an average of the values of the sine array (see equation (9)); 
f) determine a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)); 
g) determine an average of the values of the cosine array (see equation (8)); and 
h) determine an amplitude of an angular acceleration of the flywheel (i.e., ak is the amplitude of the DFT at the kth harmonic) (see equations (6) and (7)); but does not explicitly teach controlling a transmission of a vehicle. 
Regarding controlling a transmission of a vehicle, Hagari teaches controlling a transmission of a vehicle: utilizing a sensor to detect gear teeth (i.e., second crank angle sensor 6) (see Fig. 2) of a drivetrain flywheel (i.e., flywheel 27) (see Fig. 2) moving past the sensor; i) determining an engine torque on the flywheel utilizing the angular acceleration of the flywheel (i.e., the cylinder internal pressure estimation unit 53 calculates the combustion gas pressure torque Tb which was produced by combustion based on the crank angle acceleration αd and the like, with consideration of the torsional vibration torque ΔTt calculated by the torsional torque calculation unit 52, and estimates the cylinder internal pressure Pcylb of the combustion cylinder based on the combustion gas pressure torque Tb and the like) (see Column 15, line 18, to Column 20, line 53); and  i) controlling at least one of shifts and actuations of the transmission based, at least in part, on the engine torque on the flywheel (i.e., the controller 50 calculates a fuel injection amount, an ignition timing and the like, based on inputted output signals and the like from the various kinds of sensors and then performs driving control of the injector 13, the ignition coil 16 and the like. Based on the output signal of the accelerator position sensor 26 and the like, the controller 50 calculates a demanded output torque of the internal combustion engine 1 by the driver, and then controls the throttle valve 4 and the like so that an intake air amount for realizing the demanded output torque is obtained) (see Column 6, line 24, to Column 7, line 39). In view of the teaching of Hagari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the drivetrain control unit in order to improve the fuel consumption performance and the emission performance of the internal combustion engine.
Regarding claim 9, Walters teaches that the one or more computational devices are configured to repeat steps a) - h) to determine a plurality of angular accelerations of the flywheel (see Column 11, lines 15-42).  
Regarding claim 15, Walters teaches a method of measuring engine torque to control a vehicle drivetrain that includes a flywheel, the method comprising: 
utilizing a sensor (i.e., sensor 22) (see Fig. 1) to generate measured pulses corresponding to individual gear teeth of a flywheel moving past the sensor (i.e., target wheel 20) (see Fig. 1); 
utilizing output from the sensor to determine pulse times between measured pulses corresponding to adjacent gear teeth (i.e., the target wheel 20 provides a rising edge in the output signal every 6 degrees) (see Fig. 1); 
determining a plurality of individual angular speeds by dividing angles between selected gear teeth by pulse times corresponding to the selected gear teeth (i.e., from the timestamp information stored in speed data 40 a speed signal is derived for each tooth over the period defined) (see Column 10, lines 19-30); 
determining an average flywheel speed ω (i.e., the basic speed equation) (see equation (1));  10
utilizing differences between the average flywheel speed ω and the individual speeds between gear teeth to determine an angular acceleration of the flywheel (i.e., the angular acceleration is a derivation of ω (Ɵ)) (see equation (5)); and 
determining an engine torque on the flywheel utilizing the angular acceleration of the flywheel (i.e., torque being a function of angular acceleration is a well-known relationship in physics); but does not explicitly teach controlling a vehicle drivetrain. 
Regarding controlling a vehicle drivetrain, Hagari teaches measuring engine torque to control a vehicle drivetrain (i.e., the cylinder internal pressure estimation unit 53 calculates the combustion gas pressure torque Tb which was produced by combustion based on the crank angle acceleration αd and the like, with consideration of the torsional vibration torque ΔTt calculated by the torsional torque calculation unit 52, and estimates the cylinder internal pressure Pcylb of the combustion cylinder based on the combustion gas pressure torque Tb and the like) (see Column 15, line 18, to Column 20, line 53) that includes a flywheel (i.e., flywheel 27) (see Fig. 2) and providing the engine torque to a controller that is configured to control a vehicle drivetrain (i.e., the controller 50 calculates a fuel injection amount, an ignition timing and the like, based on inputted output signals and the like from the various kinds of sensors and then performs driving control of the injector 13, the ignition coil 16 and the like. Based on the output signal of the accelerator position sensor 26 and the like, the controller 50 calculates a demanded output torque of the internal combustion engine 1 by the driver, and then controls the throttle valve 4 and the like so that an intake air amount for realizing the demanded output torque is obtained) (see Column 6, line 24, to Column 7, line 39). In view of the teaching of Hagari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the drivetrain control unit in order to improve the fuel consumption performance and the emission performance of the internal combustion engine. 
Regarding claim 16, Walters teaches that the plurality of individual angular speeds comprises N discrete flywheel speeds (i.e., N is the total number of points of the Discrete Fourier Transform (DFT)) (see Column 6, lines 1-23); and including: 
determining a speed variation array by determining a difference between each individual speed and the average flywheel speed ω (i.e., speed data 40 comprises and array of derivations of the angular positions of the crankshaft 18, in the form of a speed and/or acceleration signals) (see Column 9, line 59, to Colum 10, line 30; and equation (5)); 
determining a sine array by multiplying each value of the speed variation array by sine (2Fπn/N) (i.e., the imaginary part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (9)) wherein n corresponds to a sequential number of each value of the speed variation array and F is the number of cylinder firings per crankshaft revolution (i.e., n represents the nth speed point) (see Column 6, lines 1-23) and F is the number of cylinder firings per crankshaft revolution (i.e., the “order” or “harmonic order” refers to the order in the DFT output (e.g., variable k). The relationship of the harmonic order to the engine cycle frequency is dependent on the length of the period of the DFT) (see Column 11, lines 15-32).  
Regarding claim 17, Walters teaches determining a cosine array by multiplying each value of the speed variation array by cosine (2Fπn/N) (i.e., the real part of the amplitude of the DFT at the kth harmonic) (see equations (6), (7), (8)).  
Regarding claim 18, Walters teaches determining an average of the values of the cosine array (see equation (8)).  
Regarding claim 19, Walters as modified by Hagari as disclosed above does not directly or explicitly teach determining a plurality of angular accelerations of the flywheel, wherein each angular acceleration corresponds to one revolution of the flywheel. However, Hagari teaches determining a plurality of angular accelerations of the flywheel, wherein each angular acceleration corresponds to one revolution of the flywheel (i.e., the second crank angle sensor 6 is provided in the part of the flywheel 27 and detects angle acceleration αd of the flywheel 27) (see Column 11, line 6, to Column 15, line 15). In view of the teaching of Hagari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have calculated the engine torque based on the crank angle acceleration of the flywheel, including compensation methods, in order to improve the fuel consumption performance and the emission performance of the internal combustion engine.
Regarding claim 20, Walters teaches that the sensor is mounted to a motor vehicle; and a computational device is utilized to determine the engine torque utilizing data from the sensor (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).
Claims 3-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. Pat. No. 7,530,261) (hereafter Walters) in view of Hagari et al. (U.S. Pat. No. 10,215,111) (hereafter Hagari) and in further view of McGovern et al. (U.S. Pat. No. 6,128,959) (hereafter McGovern).
Regarding claim 3, Walters teaches that the computational device is configured to determine an amplitude of an angular acceleration (i.e., aK is the amplitude of the DFT at the kth harmonic) (see equation (6)); but does not explicitly teach multiplying the square root of the sum of the squares of the average of the sine array and the cosine array by 2Fπω.  
Regarding the angular acceleration computation, Walters and Hagari as disclosed above does not directly or explicitly teach the angular acceleration computation. However, McGovern teaches determining an amplitude of angular acceleration by multiplying the square root of the sum of the squares of the average of the sine array and the cosine array (i.e., velocity magnitude AK) (see Column 4, line 20) by 2Fπω (i.e., angular acceleration is expressed as the product of AK x ωK, wherein ωK is the product of harmonic order K and the input shaft rotational speed ω) (see Column 4, line 45). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to used Discrete Fourier Transform to calculate the angular acceleration corresponding to the harmonic order in order to improve the measurement accuracy. 
Regarding claim 4, Walters teaches duplicating steps a) - h) for at least one higher harmonic 2F of the firing frequency (i.e., for a single cylinder misfire detection metric the selected order is k = 2, while for a cylinder pair misfire detection metric, the selected order is k = 4) (see Column 11, lines 15-32).
Regarding claims 5 and 6, Walters as modified by Hagari and the sensor comprises a magnetic inductive device (claim 5); wherein the magnetic inductive device is configured such that an output of the magnetic inductive device comprises sinusoidal waves when the gear teeth of the flywheel move past the magnetic inductive device (claim 6). However, McGovern teaches that the sensor comprises a magnetic inductive device (i.e., magnetic speed sensor 12 is a non-contact magnetic sensor) (see Column 2, lines 8-22) (claim 5); wherein the magnetic inductive device is configured such that an output of the magnetic inductive device comprises sinusoidal waves when the gear teeth of the flywheel move past the magnetic inductive device (i.e., sensor 12 provide sinusoidal tach signal 18) (see Fig. 2) (claim 6). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a magnetic inductive sensor in order to accurately measure the rotational speed of a particular driveline component of interest.
Regarding claim 7, Walters teaches that the computational device is configured to provide the amplitude of the angular acceleration of the flywheel to the drivetrain control unit (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).  
Regarding claim 10, Walters teaches that the one or more computation devices are configured to determine an amplitude of an angular acceleration (i.e., aK is the amplitude of the DFT at the kth harmonic) (see equation (6)); but does not explicitly teach multiplying the square root of the sum of the squares of the average of the sine array and the cosine array by 2Fω.  
Regarding the angular acceleration computation, Walters as modified by Hagari as disclosed above does not directly or explicitly teach the angular acceleration computation. However, McGovern teaches determining an amplitude of angular acceleration by multiplying the square root of the sum of the squares of the average of the sine array and the cosine array (i.e., velocity magnitude AK) (see Column 4, line 20) by 2Fω (i.e., angular acceleration is expressed as the product of AK x ωK, wherein ωK is the product of harmonic order K and the input shaft rotational speed ω) (see Column 4, line 45). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to used Discrete Fourier Transform to calculate the angular acceleration corresponding to the harmonic order in order to improve the measurement accuracy. 
Regarding claim 11, Walters teaches that the one or more computational devices are configured to duplicate steps a) - h) for at least one higher harmonic 2F of a firing frequency (i.e., for a single cylinder misfire detection metric the selected order is k = 2, while for a cylinder pair misfire detection metric, the selected order is k = 4) (see Column 11, lines 15-32).
Regarding claims 12 and 13, Walters as modified by Hagari and the sensor comprises a magnetic inductive device (claim 12); wherein the magnetic inductive device is configured such that an output of the magnetic inductive device comprises sinusoidal waves when the gear teeth of the flywheel move past the magnetic inductive device (claim 13). However, McGovern teaches that the sensor comprises a magnetic inductive device (i.e., magnetic speed sensor 12 is a non-contact magnetic sensor) (see Column 2, lines 8-22) (claim 12); wherein the magnetic inductive device is configured such that an output of the magnetic inductive device comprises sinusoidal waves when the gear teeth of the flywheel move past the magnetic inductive device (i.e., sensor 12 provide sinusoidal tach signal 18) (see Fig. 2) (claim 13). In view of the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a magnetic inductive sensor in order to accurately measure the rotational speed of a particular driveline component of interest.
Regarding claim 14, Walters teaches that the computational device is configured to provide the amplitude of the angular acceleration of the flywheel to a controller associated with a vehicle driveline component (i.e., speed data 40 comprises acceleration data is supplied to the control unit 34, wherein the control unit may be configured to produce a signal indicative of whether a misfire occurred and to generate an output signal identifying the single cylinder that misfired, or what multiple cylinders that misfired) (see Fig. 1).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855